

116 S4977 IS: Retirement Annuity Supplement Clarity Act
U.S. Senate
2020-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4977IN THE SENATE OF THE UNITED STATESDecember 8, 2020Mr. Lankford (for himself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend title 5, United States Code, to require that a court decree, court order, or other similar process expressly provides for an annuity supplement payment. 1.Short titleThis Act may be cited as the Retirement Annuity Supplement Clarity Act.2.Court orders(a)Court ordersSection 8467 of title 5, United States Code, is amended—(1)by redesignating subsection (c) as subsection (d); and(2)by inserting after subsection (b) the following:(c)If a court decree, court order, or agreement described in paragraph (1) of subsection (a) expressly divides an annuity under subchapter II, an annuity supplement payment made under section 8421 shall be included in the computation of that division, unless the court decree, court order, or agreement expressly excludes division of the annuity supplement..(b)Technical and conforming amendmentSection 8241 of title 5, United States Code, is amended by striking subsection (c).(c)Applicability(1)In generalThe amendment made by subsection (a) shall apply to all annuity supplement payments under section 8421 of title 5, United States Code, that begin on, or after the date of enactment of this Act.(2)Retroactive payments(A)DefinitionIn this paragraph:(i)Annuity supplementThe term annuity supplement means an annuity supplement under section 8241 of title 5, United States Code.(ii)Covered annuitantThe term covered annuitant means any annuitant—(I)who was retired on or before the date of enactment of this Act;(II)who is or was entitled to an annuity supplement;(III)whose annuity was subject to a court order described in section 8467(a)(1) that was silent regarding the annuity supplement or that included language that expressly excluded the annuity supplement from division; and(IV)whose annuity supplement was recomputed by the Office of Personnel Management during the period beginning on June 30, 2016, and ending on the date of enactment of this Act to retroactively include the annuity supplement in the division of the annuity. (B)PaymentThe Office of Personnel Management shall pay a one-time payment from the Civil Service Retirement and Disability Fund established under section 8348 of title 5, United States Code, to a covered annuitant who received an annuity supplement under section 8421 of title 5, United States Code, before the date of enactment of this Act an amount (without interest) equal to the amount deducted from the annuity of the covered annuitant as a result of including the annuity supplement in the computation of a court-ordered division or other scenario described in subparagraph (A)(ii)(III)(bb).(3)No repaymentOverpayments paid to a covered annuitant, or any overpayments of apportionment paid to a former spouse of a covered annuitant (as the case may be), before the date of enactment of this Act, which resulted from excluding the covered annuitant’s annuity supplement in the computation of a court-ordered apportionment, shall be waived.